                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

AKEEM JACKSON,                                  )
                                                )
               Petitioner,                      )
                                                )
         vs.                                    )      Case No. 4:16CV00858 ACL
                                                )
TROY STEELE,                                    )
                                                )
               Respondent.                      )

                               MEMORANDUM AND ORDER

       This matter is before the Court on the Petition of Akeem Jackson for a writ of habeas

corpus under 28 U.S.C. ' 2254.

                                    I. Procedural History

       Jackson is currently incarcerated at the Eastern Reception Diagnostic and Correctional

Center in Bonne Terre, Missouri, pursuant to the sentence and judgment of the Circuit Court of

St. Louis City, Missouri. (Doc. 8-1 at 18-20.) On November 5, 2012, Jackson pleaded guilty

to first-degree robbery and armed criminal action. Id. at 39-42. On December 6, 2012, the

court sentenced Jackson to concurrent terms of twenty years’ imprisonment. Id. at 43-46.

Jackson was in federal custody at the time of his plea and sentencing. Id. at 44. He was

delivered to the Missouri Department of Corrections on February 21, 2014. Id. at 72.

        On May 19, 2014, Jackson filed a pro se motion for post-conviction relief. Id. at 50.

After the appointment of counsel, Jackson filed an amended motion and request for evidentiary

hearing, in which he argued that there was no factual basis for his pleas. Id. at 62-68. The




                                                1
motion court denied Jackson’s amended motion and his request for an evidentiary hearing.1 Id.

at 72-83.

       In his appeal from the denial of post-conviction relief, Jackson again argued that there

was an insufficient factual basis for his guilty pleas. (Doc. 8-2.) On March 22, 2016, the

Missouri Court of Appeals affirmed the decision of the motion court. (Doc. 8-4.)

       Jackson filed the instant Petition on June 15, 2016. (Doc. 1.) In his first and third

grounds for relief, Jackson argues that his post-conviction motions were untimely filed. Id. at p.

5, 8. In his second ground for relief, Jackson argues that counsel “forced/tricked” him into

pleading guilty. Id. at p. 6.

       Respondent filed a Response to Order to Show Cause, in which he argues that the Petition

should be dismissed as untimely. (Doc. 8.) Respondent further argues that Ground Two is

procedurally defaulted , and all of Jackson’s claims fail on their merits.


                                    II. Standard of Review

       A federal court=s power to grant a writ of habeas corpus is governed by 28 U.S.C. §

2254(d), which provides:

       (d) An application for a writ of habeas corpus on behalf of a person in custody
       pursuant to the judgment of a State court shall not be granted with respect to any
       claim that was adjudicated on the merits in State court proceedings unless the
       adjudication of the claim-

               (1) resulted in a decision that was contrary to, or involved an
               unreasonable application of, clearly established Federal law, as
               determined by the Supreme Court of the United States; or

               (2) resulted in a decision that was based on an unreasonable
               determination of the facts in light of the evidence presented in the
               State court proceeding.


1
 The court found that the pro se motion was timely filed within 180 days of Jackson’s delivery to
the MDOC. (Doc. 8-1 at 72-73.)
                                               2
28 U.S.C. ' 2254(d).

       The Supreme Court construed § 2254(d) in Williams v. Collins, 529 U.S. 362 (2000).

With respect to the “contrary to” language, a majority of the Court held that a state court decision

is contrary to clearly established federal law “if the state court arrives at a conclusion opposite to

that reached by [the Supreme Court] on a question of law” or if the state court “decides a case

differently than [the] Court has on a set of materially indistinguishable facts.” Id. at 405. Under

the “unreasonable application” prong of § 2254(d)(1), a writ may issue if “the state court identifies

the correct governing legal rule from [the Supreme Court=s] cases but unreasonably applies [the

principle] to the facts of the particular state prisoner’s case.” Id. Thus, “a federal habeas court

making the ‘unreasonable application’ inquiry should ask whether the state court’s application of

clearly established federal law was objectively unreasonable.” Id. at 410. Although the Court

failed to specifically define “objectively unreasonable,” it observed that “an unreasonable

application of federal law is different from an incorrect application of federal law.” Id. at 410.

                                   III. Statute of Limitations

       Respondent first argues that the Petition should be dismissed because Jackson failed to

file his Petition within one year as required by 28 U.S.C. § 2244(d)(1)(A). “The Antiterrorism

and Effective Death Penalty Act of 1996 (“AEDPA”) established a one-year limitations period

for state prisoners to file federal habeas corpus petitions.” Bear v. Fayram, 650 F.3d 1120, 1122

(8th Cir. 2011) (citing 28 U.S.C. § 2244(d)(1)). This one-year period begins to run from “the

date on which the judgment became final by the conclusion of direct review or the expiration of

the time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A). A habeas petition filed after the

expiration of the limitations period is untimely and must be dismissed on that basis. Bear, 650

F.3d at 1122, 1125.

       Pursuant to Missouri Supreme Court Rules 30.01 and 81.04, Jackson had 10 days after
                                                  3
his December 6, 2012 sentence in which to file an appeal. Jackson did not appeal his

convictions or sentences. The statute of limitations under AEDPA therefore began to run on

December 16, 2012, and expired on December 16, 2013.

       The one-year limitations period is tolled while any “properly filed application for State

post-conviction or other collateral review ... is pending.” 28 U.S.C. § 2244(d)(2). In this case,

Jackson filed his post-conviction relief motion on May 19, 2014, more than a year after his

conviction became final on December 16, 2012. The filing of the post-conviction motion could

not toll the one year because the year had already run. See, e.g., Cross-Bey v. Gammon, 322

F.3d 1012, 1014 (8th Cir. 2003); Painter v. Iowa, 247 F.3d 1255, 1256 (8th Cir. 2001) (holding

that when petitioner filed his state court application for post-conviction relief, there was no

federal limitations period remaining to toll, and thus his federal petition was properly dismissed

as time-barred).

       Jackson acknowledges that the Petition is untimely, but states that he was sentenced on a

federal charge after his state sentencing and was “unable to receive the proper paperwork to file

in federal custody.” (Doc. 1 at 13.)

       Jackson was “in custody” pursuant to the judgment of the Missouri court for purposes of

§ 2254 during the one year following the date those convictions became final, and during this

time could have challenged his future confinement for the Missouri convictions. See Maleng v.

Cook, 490 U.S. 488, 493 (1989) (holding that habeas petitioner was “in custody” and therefore

could challenge sentences imposed upon him by State of Washington, even though he was not

presently serving them because he was incarcerated in federal prison on federal charges, where

State of Washington had placed detainer with federal authorities to ensure that at conclusion of

petitioner’s federal sentence, he would be returned to state authorities to begin serving his state



                                                                                        Page 4 of 9
sentences) (citing Braden v. 30th Judicial Circuit Court of Ky., 410 U.S. 484, 489 & n. 4

(1973)). The Rules Governing § 2254 Cases further support this result. Rule 1(a)(2) states,

“These rules govern a petition for a writ of habeas corpus filed in a United States district court

under 28 U.S.C. § 2254 by ... a person in custody under a state-court or federal-court judgment

who seeks a determination that future custody under a state-court judgment would violate the

Constitution, laws, or treaties of the United States.” Similarly, Rule 2(b) provides, “If the

petitioner is not yet in custody-but may be subject to future custody-under the state-court

judgment being contested, the petition must name as respondents both the officer who has

current custody and the attorney general of the state where the judgment was entered.”

       In Holland v. Florida, 130 S.Ct. 2549 (2010), the Supreme Court held that equitable

tolling of the AEDPA statute of limitations is available to a petitioner who shows “‘(1) that he

has been pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his

way’ and prevented timely filing.” Id. at 2562 (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418

(2005)). In determining whether equitable tolling is warranted in a particular case, courts

should “exercise judgment in light of prior precedent, but with awareness of the fact that specific

circumstances ... could warrant special treatment in an appropriate case.” Id. at 2563.

       Here, Jackson argues that he was unable to receive the “proper paperwork” to file a

habeas petition while in federal custody. (Doc. 1 at 13.) Jackson, however, has offered no

facts to support this bare assertion. The Court finds that Jackson has failed to demonstrate a

basis for application of equitable tolling. See, e .g., Rues v. Denney, 643 F.3d 618, 622 (8th Cir.

2011) (holding that counsel’s miscalculation of habeas filing deadline is a “garden variety claim”

of neglect and does not warrant equitable tolling); Heath v. Ault, 334 F. App’x 34, 34 (8th Cir.

2009) (rejecting pro se petitioner’s argument that he was entitled to equitable tolling because he



                                                                                        Page 5 of 9
was unaware of the applicable deadlines); cf. Shelton v. Purkett, 563 F.3d 404, 407 (8th Cir.

2009) (holding that a change in an applicable circuit precedent would constitute an

“extraordinary circumstance” that would serve to equitably toll AEDPA’s statute of limitations,

if a petitioner had otherwise been diligently pursuing his rights).

       Accordingly, Jackson’s Petition is untimely.


                                                IV. Merits


       Even if Jackson’s Petition were timely filed, his claims fail on their merits.

1.     Grounds One and Three

       In his first and third grounds for relief, Jackson argues that his post-conviction motion

was untimely. Jackson’s claims are contradicted by the record, as the motion court found that

the motion was timely filed. (Doc. 8-1 at 72-73.) Further, these grounds for relief are not

cognizable, as an error in a state post-conviction proceeding will not support a claim under §

2254(a). See Williams-Bey v. Trickey, 894 F.2d 314, 317 (8th Cir. 1990) (“Section 2254 only

authorizes federal courts to review the constitutionality of a state criminal conviction, not

infirmities in a state post-conviction relief proceeding. Because there is no federal

constitutional requirement that states provide a means of post-conviction review of state

convictions, an infirmity in a state post-conviction proceeding does not raise a constitutional

issue cognizable in a federal habeas petition.”) (citations and internal quotations omitted).

       Accordingly, Grounds One and Three are without merit.


2.     Ground Two

       In his second ground for relief, Jackson alleges that he received ineffective assistance of

counsel in that plea counsel “forced/tricked” him into pleading guilty by telling him that he


                                                                                        Page 6 of 9
would receive a lighter sentence if he pleaded guilty. (Doc. 1 at 1.)

       Jackson did not raise this claim in his post-conviction motion or in his appeal from the

denial of post-conviction relief. In Missouri, “habeas corpus is not a substitute for appeal or

post-conviction proceedings.” State ex rel. Simmons v. White, 866 S.W.2d 443, 446 (Mo. banc

1993). “Missouri law requires that a habeas petitioner bring any claim that a conviction violates

the federal or state constitution, including a claim of ineffective assistance of counsel, in a

motion for post-conviction relief.” Moore-El v. Luebbers, 446 F.3d 890, 896 (8th Cir. 2006).

Accordingly, an offender who fails to raise his claims on direct appeal or in post-conviction

proceedings has procedurally defaulted those claims “and cannot raise [the waived claims] in a

subsequent petition for habeas corpus.” State ex rel. Nixon v. Jaynes, 63 S.W.3d 210, 214 (Mo.

banc 2001).

       Because Jackson failed to raise this claim in the post-conviction proceedings and

provides no explanation for this failure, the claim raised in Ground Two is procedurally

defaulted.

       Jackson’s claim also fails on its merits. At the plea hearing, the prosecutor set out the

range of punishment for the charges as follows: “a minimum of ten years in the Missouri

Department of Corrections up to 30 and/or life in prison” on the first-degree robbery count; and

“a minimum mandatory of three years in the Missouri Department of Corrections up to life in

prison” on the armed criminal action count. (Doc. 8-1 at 40.) Defense counsel stated that

Jackson’s pleas were not based on a plea bargain. Id. Jackson agreed that he was asking the

judge to determine his sentence, and that no one had made him any promises about what his

sentence would be. Id. at 41. He testified that he understood that his sentence would be

“somewhere within the ranges of punishment that the prosecutor has indicated.” Id. Jackson



                                                                                         Page 7 of 9
further testified that he understood the proceedings, and voluntarily entered his pleas. Id. at 42.

At the sentencing hearing, Jackson’s counsel indicated that Jackson was concerned about the

“very steep range of punishment” he faced, knowing that it was a “blind plea.” Id. at 44.

Jackson did not express any dissatisfaction with counsel at the sentencing hearing.

       The record refutes Jackson’s claim that counsel tricked him into pleading guilty by

promising a lighter sentence. Further, in determining there was a factual basis for Jackson’s

guilty pleas, the motion court held that the pleas were knowingly, voluntarily, and intelligently

made. Id. at 82. This finding is entitled to deference in the instant federal habeas action under

28 U.S.C. § 2254(d).

       Accordingly, the Court finds that Ground Two lacks merit.


                                 V. Certificate of Appealability

       To grant a certificate of appealability, a federal habeas court must find a substantial

showing of the denial of a federal constitutional right. See 28 U.S.C. § 2253(c)(2); Hunter v.

Bowersox, 172 F.3d 1016, 1020 (8th Cir. 1999). A substantial showing is established if the

issues are debatable among reasonable jurists, a court could resolve the issues differently, or the

issues deserved further proceedings. Cox v. Norris, 133 F.3d 565, 569 (8th Cir. 1997). In this

case, Jackson has failed to make a substantial showing of the denial of a constitutional right.

The undersigned is not persuaded that the issues raised in his Petition are debatable among

reasonable jurists, that a court could resolve the issues differently, or that the issues deserve

further proceedings.

       Accordingly, no Certificate of Appealability shall be issued.

                                              ORDER

       IT IS HEREBY ORDERED, ADJUDGED and DECREED that the instant Petition for

                                                                                          Page 8 of 9
a Writ of Habeas Corpus under 28 U.S.C. § 2254 be denied and be dismissed with prejudice by

separate judgment entered this date.

       IT IS FURTHER ORDERED, ADJUDGED and DECREED that Petitioner be denied

a Certificate of Appealability if Petitioner seeks to appeal this Judgment of Dismissal.



                                              /s/ Abbie Crites-Leoni
                                              ABBIE CRITES-LEONI
                                              UNITED STATES MAGISTRATE JUDGE

Dated this 26th day of August, 2019.




                                                                                       Page 9 of 9
